Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/18/2019.

	The status of the claims is as follows:
		Claims 1-21 are herein addressed in detail below.

The drawings are objected to because the lines in all of the drawings are not clean, uniform, and crisp.  Furthermore, it appears that Figure 4 is a cross-sectional view yet the view is not properly shown with cross-hatching and not clearly exactly where the cross-sectional view is taken from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 9, there is a lack of antecedent basis for “the desired position”.  
In claim 17, line 9, the phraseology “desired position” is not readily understood by the Examiner.  Exactly what does “desired position mean”?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovic (2008/0148647 A1).
Pavlovic (2008/0148647 A1) discloses both a method and apparatus of providing a frameless door assembly (see figure 1) having a carrier module with adjustment means within a cavity of a vehicle door between inner and outer panels (see abstract) comprising a carrier member (20, shown in figures 1 and 2 which is attached and forms the attachment to a vehicle door, see abstract) extending lengthwise between opposite upper first and lower second ends and having a support member (21) fixed to the carrier member and having window regulator rail(s) (guide rails shown in figure 1 at opposite ends and attached thereto), a latch and handle (paragraph [0015]) are fixedly attached to the support member (21) and glass run channel(s) (28) pivotally attached to a top end and adjustably attached to a bottom end (see figures 3 and 4) wherein the glass run channel(s) are adjustable in a cross-vehicle direction relative to the support member (21) with the glass run channel(s) (28) adjustable independently from the window regulator rail(s) (28) (see figures 3 and 4).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovic (2008/0148647 A1) in view of Lisak et al. (4,956,942).

As shown in Figure 5, Lisak et al. (4,956,942) disclose an adjustment rail member feature having a ratchet mechanism (and a rack/pinion configuration).
It would have been obvious before the effective filing date of the claimed invention to provide the adjustment mechanism of Pavlovic (2008/0148647 A1) as a ratchet mechanism as taught by Lisak et al. (‘942) since a ratchet mechanism provides consistent degrees of adjustment throughout.  Furthermore, the adjustment mechanism of Pavlovic (2008/0148647 A1) would operate equally as well when utilizing a ratchet mechanism as an adjustment means.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634